                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    STATE AUTO PROPERTY AND                           No. 4:17-CV- 02099
    CASUALTY INSURANCE
    COMPANY,                                          (Judge Brann)

                Plaintiff,
          v.

    KIM EAGAN WOODS,

                Defendant.

                             MEMORANDUM OPINION

                                     JUNE 11, 2019

I.       BACKGROUND

         This matter was initiated by the filing of a complaint by State Auto Property

and Casualty Insurance Company on November 15, 2017. Following the

completion of discovery, Defendant Kim Eagen Woods1 filed a motion for

summary judgment. The motion is now ripe for disposition; for the reasons that

follow, it is denied.

II.      DISCUSSION

         A.    Standard of Review

         I begin my analysis with the standard of review which undergirds summary

judgment. “One of the principal purposes of the summary judgment rule is to


1
      Now by marriage Kim Moretz.
isolate and dispose of factually unsupported claims or defenses, and we think it

should be interpreted in a way that allows it to accomplish this purpose.”2

Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”3 “Facts that could alter the outcome are ‘material facts,’ and

disputes are ‘genuine’ if evidence exists from which a rational person could

conclude that the position of the person with the burden of proof on the disputed

issue is correct.”4 “A defendant meets this standard when there is an absence of

evidence that rationally supports the plaintiff’s case.”5 “A plaintiff, on the other

hand, must point to admissible evidence that would be sufficient to show all

elements of a prima facie case under applicable substantive law.”6

          “The inquiry involved in a ruling on a motion for summary judgment or for

a directed verdict necessarily implicates the substantive evidentiary standard of

proof that would apply at the trial on the merits.”7 Thus, “if the defendant in a run-

of-the-mill civil case moves for summary judgment or for a directed verdict based



2
    Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
3
    Fed. R. Civ. P. 56(a).
4
    Clark v. Modern Grp. Ltd., 9 F.3d 321, 326 (3d Cir. 1993) (Hutchinson, J.) (citing Anderson
    v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) and Celotex, 477 U.S. at 322).
5
    Clark, 9 F.3d at 326.
6
    Id.
7
    Liberty Lobby, Inc., 477 U.S. at 252.


                                             -2-
on the lack of proof of a material fact, the judge must ask himself not whether he

thinks the evidence unmistakably favors one side or the other but whether a fair-

minded jury could return a verdict for the plaintiff on the evidence presented.”8

“The mere existence of a scintilla of evidence in support of the plaintiff’s position

will be insufficient; there must be evidence on which the jury could reasonably

find for the plaintiff.”9 “The judge’s inquiry, therefore, unavoidably asks . . .

‘whether there is [evidence] upon which a jury can properly proceed to find a

verdict for the party producing it, upon whom the onus of proof is imposed.’”10

The evidentiary record at trial, by rule, will typically never surpass that which was

compiled during the course of discovery.

           “A party seeking summary judgment always bears the initial responsibility

of informing the district court of the basis for its motion, and identifying those

portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.”11 “Regardless of whether the moving

party accompanies its summary judgment motion with affidavits, the motion may,

and should, be granted so long as whatever is before the district court demonstrates


8
     Id.
9
     Id.
10
     Id. (quoting Schuylkill & Dauphin Imp. Co. v. Munson, 81 U.S. 442, 447 (1871)).
11
     Celotex, 477 U.S. at 323 (internal quotations omitted).


                                                -3-
that the standard for the entry of summary judgment, as set forth in Rule 56(c), is

satisfied.”12

           Where the movant properly supports his motion, the nonmoving party, to

avoid summary judgment, must answer by setting forth “genuine factual issues that

properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.”13 For movants and nonmovants alike, the

assertion “that a fact cannot be or is genuinely disputed” must be supported by:

(i) ”citing to particular parts of materials in the record” that go beyond “mere

allegations”; (ii) ”showing that the materials cited do not establish the absence or

presence of a genuine dispute”; or (iii) “showing . . . that an adverse party cannot

produce admissible evidence to support the fact.”14

           “When opposing summary judgment, the non-movant may not rest upon

mere allegations, but rather must ‘identify those facts of record which would

contradict the facts identified by the movant.’”15 Moreover, “if a party fails to

properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . . consider the fact



12
     Id.
13
     Liberty Lobby, 477 U.S. at 250.
14
     Fed. R. Civ. P. 56(c)(1).
15
     Port Auth. of N.Y. and N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 233 (3d Cir. 2003) (Weis,
     J.).


                                                -4-
undisputed for purposes of the motion.”16 On a motion for summary judgment,

“the court need consider only the cited materials, but it may consider other

materials in the record.”17

           Finally, “at the summary judgment stage the judge’s function is not himself

to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.”18 “There is no issue for trial unless

there is sufficient evidence favoring the nonmoving party for a jury to return a

verdict for that party.”19 “If the evidence is merely colorable . . . or is not

significantly probative, summary judgment may be granted.”20

           B.    Undisputed Facts

           On March 6, 2016, a fire originated in a first-floor apartment in Lewisburg,

Union County, Pennsylvania occupied by Defendant Woods and insured by

Plaintiff State Auto. State Auto filed the instant subrogation action alleging the

Woods’s negligently lit cigarette was the cause of the fire. State Auto’s basis for

this allegation is, in part, the conclusion of an investigation performed by David B.

Klitsch.21


16
     Fed. R. Civ. P. 56(e)(2).
17
     Fed. R. Civ. P. 56(c)(3).
18
     Liberty Lobby, 477 U.S. at 249.
19
     Id.
20
     Id. at 249–50 (internal citations omitted).
21
     Both parties have attached this report as an exhibit.


                                                   -5-
         C.        Analysis

         Curiously, although Woods takes issue with State Auto’s expert, it does not

appear from her motion or brief that she is either moving to exclude the expert

report or to preclude the Mr. Klitsch’s testimony under Daubert and its progeny.22

This seems particularly odd, given that the case Woods relies heavily on in making

her argument in support of summary judgment, State Farm Fire & Cas. Co. v.

Steffen,23 held that the expert report was excluded following a full Daubert

hearing.24 Instead, Woods argues here that “the only issue for this court is whether

plaintiffs have produced evidence through its witness Klitsch to support its burden

of proving that defendant [Woods] negligently caused the fire with smoking

materials.”25 State Auto counters that: “There is a clear dispute of material fact

making summary judgment improper. It is Plaintiff’s position that the fire at issue

was caused by the Defendant’s negligent use of cigarettes inside the property.

Defendant argues that the fire was caused by a lamp.”26




22
     Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993). State Auto found this to be
     puzzling as well. See Plaintiff’s Brief in Opposition, ECF No. 37 at 8
23
     948 F. Supp. 2d 434, 438 (E.D. Pa. 2013) (Dalzell, J.).
24
     Id. at 442.
25
     Defendant’s Supporting Brief, ECF No. 36 at 7.
26
     Plaintiff’s Opposing Brief, ECF No. 37 at 1.


                                                -6-
         It is, of course, well-established that “Rule 56 requires the moving party to

make a prima facie showing that it is entitled to summary judgment.”27 “Causation

is an essential element of a prima facie negligent fire claim under Pennsylvania

law.”28

         In this matter, the expert report produced by Mr. Klitsch, in combination

with Plaintiff’s other expert report from Michael Wald, an electrical engineer,29 is

sufficient to set forth a prima facia case of negligence sufficient to survive the

instant summary judgment motion.

         Mr. Klitsch’s report lists the materials he relied upon in forming his opinion,

including the depositions of Defendant Woods and of Kevin Gardner, the landlord

of the property. He also reviewed the fire department’s report, Woods’s discovery

responses, and the expert report prepared by Mr. Wald. Additionally, Mr. Klitsch




27
     Steffen, at 438.
28
     Id. citing See Propert v. Flanagan, 277 Pa. 145, 120 A. 783, 783 (1923) (“[t]he law does not
     require proof by direct evidence that a fire was caused in a particular way, but it is necessary
     to establish, not only that it could possibly come from the cause assigned, but that [it] was the
     probable and natural cause”); see also Marrazzo v. Scranton Nehi Bottling Co., 422 Pa. 518,
     223 A.2d 17, 23 (1966) (citing Propert ); Lanza v. Poretti, 537 F.Supp. 777, 783 (E.D.Pa.1982)
     (arising under Pennsylvania law and “recogniz [ing] that a plaintiff in a fire case where careless
     smoking is alleged to be the cause can rarely do more than present expert testimony as to the
     fire’s cause, and support such testimony by some evidence of smoking on the premises shortly
     before the fire began. This will usually make out a case of negligence sufficient to put the
     defendant to proof.”).
29
     ECF No. 37-2.


                                                 -7-
examined the scene four-days after the fire. He began with an exterior scene

examination30 then proceeded to an interior scene examination.

        Mr. Klitsch’s interior scene examination documented and demonstrated that

the fire began in the “media room” in the “dresser area.” He reported that “the

remains of the wooden dresser were examined, however the fire [had] consumed

much of the dresser.” “Fire patterns [also] indicate the fire originated on or at the

dresser.” He further noted that “The outlet to the rear of the dresser in which the

lamp was plugged into, was located at an approximate height of 14” from floor

level. “I examined the line cord associated with the lamp that was plugged into the

wall outlet. I located an area on the cord, approximately 12” from the plug end,

that had electrical activity consisting of beading and the welding together of the

stranded conductors. This area was consistent with fire attack and not causal.”

        Woods also noted four glass jar candles in the apartment, a lighter, and ten

empty packs of cigarettes within the apartment.31 Woods acknowledged to non-

party Allstate Insurance Company’s fire investigator that the cigarettes, Marlboro

100s, are the brand that she smokes.




30
     Despite the explicit exterior scene examination description on page 2 of Mr. Klitsch’s 32 page
     report, Woods asserts that Mr. Klitsch did not examine the exterior of the property. See ECF
     No. 33 at p. 3 ¶ 8a.
31
     Along with multiple empty liquor bottles. .


                                                -8-
        In addition to reading his deposition, Mr. Klitsch also interviewed the

landlord, Kevin Gardner. Mr. Klitsch noted accordingly:

        He told me that Joe Meehan had arrived to visit the second-floor tenants
        on March 5, 2016, and when he walked inside the building he smelled
        smoke. Mr. Meehan looked around outside and saw smoke coming
        from the first-floor entrance door. Mr. Meehan went down to the door
        and saw the blinds melting. He opened the door and a dog ran out. 911
        was called to report the fire. Mr. Meehan noticed Kim’s car in the
        parking lot and then heard moaning. He observed her by the interior
        doorway at which time she fell to the floor. He then drug her outside
        and away from the building. Mr. Gardner told me that he called Kim
        the day following the fire and she said that she did not remember what
        happened.

        Mr. Klitsch contacted Pennsylvania State Police Deputy Fire Marshal Kirk

Renn, who also determined that the fire originated in the media room. Mr. Klitsch

further reviewed Woods’s deposition testimony, including her acknowledgment

that she typically smoked a cigarette in the evening around 7:30 p.m. She also

testified that she went to bed on the night of the fire at around 8:00 p.m. and had

fallen asleep in the media room. She also, inconsistent with her blood test by the

Pennsylvania State Police, denied drinking alcohol on the day of the fire.32 She

further denied ever smoking inside the apartment.

        Mr. Klitsch’s evaluation of the data found, inter alia:

        The fire clearly originates in the media room with the tenant being
        present within this room at the time of ignition. The tenant states that
        upon waking up in the bed, she encountered smoke only, no fire. This

32
     The Pennsylvania State Police determined that Woods had a blood alcohol level of .33 the
     evening of the fire.


                                             -9-
      would indicate a smoldering fire event, consistent with a cigarette
      ignition. A candle ignition typically results in flaming combustion of
      nearby target fuels and a rapidly spreading fire based on fuel packages
      within the compartment. The tenant indicates that she was treated for
      smoke inhalation as a result of being in the room at the time of the fire.
      She offers no testimony regarding sustaining any thermal injuries as a
      result of this fire. This information also supports a smoldering type of
      fire…The line cord for the dresser lamp sustained fire damage and
      abnormal electrical activity was noted midline on the cord. This
      electrical activity is consistent with fire attacking the cord and being a
      victim of the fire, not the cause. The tenant states that she is a smoker
      (Marlboro) and cigarette packs were located throughout he property. I
      located a pack of cigarettes on the desk within the media room….The
      fire department is dispatched at 8:05 PM. The tenant stated that she
      would routinely have a cigarettes around 7:30 PM.

      Mr. Klitsch then continued to consider five hypotheses: candle ignition,

smoking material ignition, electrical ignition of the dresser lamp, electrical ignition

of the wall outlets, and a fire intentionally set by the tenant. He continued to

thoroughly detail why smoking materials were the only likely cause of the fire and

explained the research materials that he relied upon to come to this conclusion.

      I find, then, that Mr. Klitsch’s conclusions, based on his observations,

investigation, and known facts that the fire was the result of cigarettes is sufficient

prima facie evidence of negligence to survive summary judgment. Moreover, even

if Woods had moved to exclude the expert, I would have been disinclined to grant

such a motion given that “exclusion of expert testimony is the exception, rather

than the rule, because ‘vigorous cross-examination, presentation of contrary




                                         - 10 -
evidence, and careful instruction on the burden of proof are the traditional and

appropriate means of attacking shaky but admissible evidence.’”33

III.    CONCLUSION

        For the foregoing reasons, Defendant’s motion for summary judgment is

denied.

        An appropriate Order follows.



                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




33
     Allstate Ins. Co. v. Anderson, No. CV 15-2651, 2016 WL 2939506, at *2 (E.D. Pa. May 20,
     2016), amended, No. CV 15-2651, 2016 WL 2997675 (E.D. Pa. May 23, 2016) quoting Fed.
     R. Evid. 702 (advisory committee notes) (citing Daubert, 509 U.S. at 595).


                                            - 11 -
